          Case 2:15-cr-00496-WB Document 1052 Filed 12/02/20 Page 1 of 6




                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 UNITED STATES OF AMERICA                                    CRIMINAL ACTION
                                                             NO. 15-496
                v.

 GREGORY ROBINSON




                                 MEMORANDUM OPINION

       Defendant Gregory Robinson moves for compassionate release pursuant to the First Step

Act, 18 U.S.C. § 3582(c)(1)(A)(i), in consideration of the dangers posed by COVID-19. For the

reasons that follow, Robinson’s motion will be denied.

  I.   BACKGROUND

       Gregory Robinson is currently serving a 120-month sentence for his involvement as a

PCP dealer in a Philadelphia drug conspiracy between March and September of 2015. On

October 16, 2019 Robinson pleaded guilty to conspiracy to distribute 1 kilogram or more of PCP

in violation of 21 U.S.C. § 841(a)(1), (b)(1)(A) and 21 U.S.C. § 846; possession with intent to

distribute PCP, in violation of 21 U.S.C. § 841(a)(1); and possession with intent to distribute

PCP within 1,000 feet of a school, in violation of 21 U.S.C. 860(a). On January 29, 2020, this

Court imposed the parties’ agreed upon sentence of 120 months, six years of supervised release,

and a $1,500 special assessment. Robinson has served approximately fifty-seven months of his

sentence, including time credited to him for good conduct. He is currently incarcerated at FMC

Devens.

       Robinson applied for Compassionate Release/Reduction in Sentence from the Warden of

FMC Devens, which the warden denied on September 14, 2020 because the medical conditions



                                                 1
         Case 2:15-cr-00496-WB Document 1052 Filed 12/02/20 Page 2 of 6




in his records were not terminal or debilitating. Robinson thereafter filed this pro se motion for

compassionate release pursuant to the First Step Act, 18 U.S.C. § 3582(c)(1)(A)(i), which was

docketed on November 2, 2020. In his motion, Robinson states that he suffers from obesity and

diabetes and is therefore at a high risk of death if he contracts COVID-19. He further argues that

his sentence was for a non-violent crime, and that he has no history of violence during his

incarceration. Robinson therefore requests to serve the remainder of his sentence on home

confinement. The Government opposes Robinson’s motion because FMC Devens is

appropriately managing Robinson’s medical needs, and he has served only a portion of the

sentence imposed.

 II.   DISCUSSION

       The First Step Act’s amendments to Section 3582(c) “allow incarcerated defendants to

seek compassionate release from a court on their own motion, not just through the Bureau of

Prisons.” United States v. Thorpe, 2019 WL 6119214, at *1 (C.D. Ill. Nov. 18, 2019); see 18

U.S.C. § 3582(c)(1)(A) (“[T]he court, . . . upon motion of the defendant . . . may reduce the term

of imprisonment . . . .”). Specifically, provided the defendant has exhausted his administrative

remedies, Section 3582(c) permits a district court to reduce a defendant’s sentence “after

considering the factors set forth in [18 U.S.C.] § 3553(a) to the extent that they are applicable, if

it finds that . . . extraordinary and compelling circumstances warrant such a reduction . . . and

that such reduction is consistent with applicable policy statements issued by the Sentencing

Commission.” 18 U.S.C. § 3582(c)(1)(A). Here, Robinson has exhausted his administrative

remedies by unsuccessfully requesting release from the warden of FMC Devens, and his motion

is therefore ripe for consideration. 18 U.S.C. § 3582(c)(1)(A) (explaining that a defendant

moving a court for compassionate release must first “ha[ve] fully exhausted all administrative



                                                  2
         Case 2:15-cr-00496-WB Document 1052 Filed 12/02/20 Page 3 of 6




rights to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf, or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s facility,

whichever is earlier”).

   A. Extraordinary and Compelling Medical Condition

         According to U.S.S.G. § 1B1.13, which is the Sentencing Commission’s policy

statement on Section 3582(c)(1)(A), a defendant’s medical condition may constitute a basis for

release. Section 1B1.13 defines a serious medical condition as “extraordinary and compelling” if

it “substantially diminishes [defendant’s ability] to provide self-care within the environment of a

correctional facility and from which he . . . is not expected to recover.” See U.S.S.G. § 1B1.13

n.1. It is the defendant’s burden “to prove extraordinary and compelling reasons exist.” United

States v. Adeyemi, 2020 WL 3642478, at *16 (E.D. Pa. July 6, 2020).

       The Center for Disease Control (CDC) defines obesity as a body-mass index (BMI) over

30 severe obesity as a BMI over 40. See Center for Disease Control, People with Certain

Medical Conditions, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

precautions/people-with-medical-conditions.html#obesity (last updated Nov. 2, 2020). The CDC

lists obesity or severe obesity as an underlying medical condition that puts a person at an

increased risk of severe illness in the event of a COVID-19 infection. Id. According to

Robinson’s medical records, his BMI was 40.4. as of October 27, 2020, placing him in the

category of severely obese. The Government thus concedes that, under U.S.S.G. § 1B1.13 n.1,

Robinson’s severe obesity is “a serious physical or medical condition . . . that substantially

diminishes the ability of the defendant to provide self-care within the environment of a

correctional facility” during the COVID-19 pandemic. Robinson’s medical condition therefore




                                                 3
           Case 2:15-cr-00496-WB Document 1052 Filed 12/02/20 Page 4 of 6




qualifies as an extraordinary or compelling reason for release during the COVID-19 pandemic. 1

      B. Section 3553(a) Factors

          Nevertheless, Section 3582(c) permits a district court to reduce a defendant’s sentence

based on a qualifying medical condition only “after considering the factors set forth in section §

3553(a) 2 to the extent that they are applicable[.]” 18 U.S.C. § 3582(c)(1)(A). In consideration

of the relevant factors under Section 3553(a), in particular the ability of FMC Devens to provide

for Robinson’s medical, Robinson’s request for compassionate release will be denied.

          Section 3553(a) directs the court to consider the relevant characteristics of the

defendant—here his health conditions—and the need to provide medical care in the most

effective manner. While Robinson’s obesity places him in a broad category of people who are at

increased risk in the event of a COVID-19 infection, he has not demonstrated that he is at a high

risk of infection at FMC Devens or that he is receiving inadequate medical attention. According

to his medical records, Robinson is nearly thirty-eight years old and suffers from obesity,


 1
  While Robinson claims in his motion that he also suffers from diabetes, his medical records diagnose
 him with prediabetes. At present, prediabetes is not included in the CDC’s non-exhaustive list of factors
 placing a person at a risk for severe illness or death in the event of a COVID-19 infection. Because
 Robinson’s severe obesity is a qualifying medical condition, the Court need not address whether
 prediabetes might also qualify as a compelling medical condition.
 2
     Section 3553(a) directs a sentencing court to consider, as relevant here:

          (1) the nature and circumstances of the offense and the history and characteristics of the
          defendant;
          (2) the need for the sentence imposed—
                   (A) to reflect the seriousness of the offense, to promote respect for the law, and to
                   provide just punishment for the offense;
                   (B) to afford adequate deterrence to criminal conduct;
                   (C) to protect the public from further crimes of the defendant; and
                   (D) to provide the defendant with needed educational or vocational training, medical
                   care, or other correctional treatment in the most effective manner.

          . . . (6) the need to avoid unwarranted sentence disparities among defendants with similar records
          who have been found guilty of similar conduct;


                                                       4
         Case 2:15-cr-00496-WB Document 1052 Filed 12/02/20 Page 5 of 6




myopia, and prediabetes. However, Robinson does not describe any specific symptoms related

to his diagnoses that might be exacerbated by a COVID-19 infection. Robinson takes no

prescription medication. Nor does Robinson claim he is unable to procure treatment. In fact,

Robinson’s medical records show that on October 27, 2020 he received a diet and nutrition

consultation to address his obesity and prediabetes. A dietician discussed the risk factors related

to obesity and prediabetes with Robinson, and counseled him on weight loss and specific ways to

improve his eating habits, including eating more lean protein and vegetables, reducing snacking,

and replacing sugary drinks with water and sugar-free drink mixes. As the warden noted in

denying Robinson’s request for compassionate release, Robinson resides in an open housing unit

and is independent in his daily activities.

       Moreover, Robinson has not demonstrated that he is a high risk of infection at FMC

Devens. There are currently no inmates infected with COVID-19 at FMC Devens. See Federal

Bureau of Prisons, COVID-19 Cases, https://www.bop.gov/coronavirus/. And while

unfortunately two inmates have died form COVID-19 in his facility over the course of the

pandemic, forty-four have recovered. Id. In short, it appears that Robinson’s obesity and related

health concerns are properly managed at FMC Devens. See United States v. Buckman, 2020 WL

4201509, at *4 (E.D. Pa. July 22, 2020) (“When prisons can keep the number of positive

COVID-19 cases low . . . the risk of exposure is too speculative to render the circumstances

extraordinary and compelling.”).

       Furthermore, Robinson has served less than half of his mandatory minimum sentence of

120 months. Although he accurately notes that his drug-dealing conviction was non-violent in

nature, releasing Robinson after fifty-seven months would fail to reflect the seriousness of

conspiring to sell and personally distributing large quantities of PCP in a residential community,



                                                 5
         Case 2:15-cr-00496-WB Document 1052 Filed 12/02/20 Page 6 of 6




near a daycare and a university. See United States v. Goodall, 2020 WL 4262277, at *4 (D. Md.

July 24, 2020) (denying relief where defendant has served 80 months of 156-month term for PCP

trafficking because a mandatory minimum sentence “is indicative of the seriousness of the

offense and ought to be considered when determining whether the goals of punishment and

deterrence have been fulfilled. The distribution of PCP, in significant quantities no matter how

calculated, was a serious offense.”). A reduction in sentence to fifty-seven months would also

run afoul of Section 3553(a)(6)’s admonition “to avoid unwarranted sentence disparities . . .”

Several of Robinson’s less culpable co-conspirators received sentences near or above fifty-seven

months. Robinson’s release would create an unwarranted sentencing disparity with his co-

conspirators and defendants subjected to the ten-year mandatory minimum in similar cases.

       For the reason sets forth above, Robinson’s motion will be denied.

       An appropriate order follows.



December 2, 2020                                     BY THE COURT:


                                                     /s/ Wendy Beetlestone
                                                     _______________________________
                                                     WENDY BEETLESTONE, J.




                                                6
